SCOTT, J.,
Concurring in Result Only:
For the reasons expressed in Shelton v. Kentucky Easter Seals Society, Inc., 413 S.W.3d 901, No. 2011-SC-000554-DG, 2013 WL 6134212 (Ky. Nov. 21, 2013), I concur in result only as this truly was a fall caused by a “hidden defect” and thus, would have been protected from application of the “open and obvious” danger rule anyway, were it still the law. See Horne v. Precision Cars of Lexington, Inc., 170 S.W.3d 364, 368-70 (Ky.2005); see also Estep v. B.F. Saul Real Estate Inv. Trust, 843 S.W.2d 911 (Ky.Ct.App.1992). Thus, I would stay with the old rule and, thus, concur in result only.
CUNNINGHAM, J., joins.